Defendant appeals from an order denying his motion to dismiss the action *974for lack of prosecution, to modify judgment heretofore entered on August 31, 1944, and to modify an order made herein on March 18, 1932, awarding plaintiff alimony pendente lite. Order unanimously modified by granting the motion to reduce the alimony under section 1172 of the Civil Practice Act to the extent of reducing current alimony to $15 a week and dismissing the actibn unless plaintiff proceeds to enter final judgment on or before January 2, 1946, and as so modified affirmed, without costs. No opinion. Settle order on notice. Defendant also appeals from an order granting plaintiff’s motion to adjudge him in contempt of court. Order unanimously modified to the extent of discharging the defendant from custody and permitting him to purge himself by paying $5 a week on account of the fine of $980 and by paying $15 a week current alimony, and as so modified affirmed, without costs. In the event that the defendant fails to comply with the foregoing provisions, he may be recommitted without further notice. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Dore, Callahan and Wasservogel, JJ.